          Case 1-20-43052-reg         Doc 17        Filed 08/27/20     Entered 08/27/20 15:19:16



HERRICK, FEINSTEIN LLP
Stephen B. Selbst
Janice Goldberg
George V. Utlik
Rachel H. Ginzburg (pro hac vice pending)
2 Park Avenue
New York, New York 10016
(212) 592-1400
(212) 592-1500 (fax)
sselbst@herrick.com
jgoldberg@herrick.com
gutlik@herrick.com
rginzburg@herrick.com

Proposed Attorneys for the Debtor and Debtor in
Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
In re                                                          :
                                                               :   Chapter 11
RLCH Inc.,                                                     :
                                         Debtor.               :   Case No. 20-43052 (REG)
                                                               :
-------------------------------------------------------------- x

                                         AFFIDAVIT OF SERVICE

STATE OF NEW YORK                          )
                                           ) ss.:
COUNTY OF NEW YORK                         )

                 I, Larisa Poretsky, being duly sworn, depose and say:

            1.   I am employed by Herrick Feinstein LLP, proposed counsel for RLCH, Inc., the

debtor and debtor in possession in the above-captioned chapter 11 case. I am over the age of 18

and am not a party to this action.

            2.   On August 26, 2020, I caused to be served (i) via electronic mail on the parties on

the annexed Service List 1, and (ii) via Federal Express upon the parties on the annexed Service

List 2 by depositing true copies into the custody of Federal Express for overnight delivery, prior

to the latest time designated by that service for overnight delivery, the following documents:



HF 13463638v.1
          Case 1-20-43052-reg      Doc 17     Filed 08/27/20      Entered 08/27/20 15:19:16



            1.    Chapter 11 Voluntary Petition (Dkt. No. 1);

            2.    List of Creditors Who Have 20 Largest Unsecured Claims (Dkt. No. 2);

            3.    List of Equity Security Holders (Dkt. No. 3);

       4.      Declaration of Lisa Lam Under Rule 1007-4 of the Local Bankruptcy Rules for
the United States Bankruptcy Court for the Eastern District of New York (Dkt. No. 4);

        5.     Declaration of Daniel Scouler Under Rule 1007-4 of the Local Bankruptcy Rules
for the United States Bankruptcy Court for the Eastern District of New York (Dkt. No. 5);

       6.      Debtor's Motion for Entry of an Order Authorizing the Debtor to Redact Certain
Personally Identifiable Information for Individuals Relief (Dkt. No. 6);

        7.     Debtor's Emergency Motion Pursuant to 11 U.S.C. § 105, 361, 362, 363, and 364
for Interim and Final Orders Authorizing the Debtor (I) to Obtain Post-Petition Credit Pursuant
to 11 U.S.C. § 364(c) and (d); (II) to Utilize Cash Collateral and Grant Adequate Protection to
Lender; (III) Modifying the Automatic Stay; (IV) Scheduling a Final Hearing Pursuant to
Bankruptcy Rules 4001(b) and (c); and (V) Granting Related Relief (Dkt. No. 7);

            8.    Motion for Rachel H. Ginzburg to Appear Pro Hac Vice for RLCH Inc. (Dkt. No.
11);

        9.     Affirmation Under Local Rule 9077-1 in Support of the Debtors (A) Motion for
Entry of an Order Authorizing the Debtor to Redact Certain Personally Identifiable Information
for Individuals; and (B) Emergency Motion Pursuant to 11 U.S.C. § 105, 361, 362, 363, and 364
for Interim and Final Orders Authorizing the Debtor (I) To Obtain Post-Petition Credit Pursuant
to 11 U.S.C. § 364(c) and (d); (II) To Utilize Cash Collateral and Grant Adequate Protection to
Lender; (III) Modifying the Automatic Stay; (IV) Scheduling a Final Hearing Pursuant to
Bankruptcy Rules 4001(b) and (c); and (V) Granting Related Relief (Dkt. No. 12);

       10.     Order Scheduling Emergency Hearing on Shortened Notice to Consider the
Debtor's First Day Motions; Hearing scheduled for 8/31/2020 at 10:00 AM (Dkt. No. 13); and

            11.   Notice of Bankruptcy Case Filing.

Date: New York, New York
      August 27, 2020

                                                       /s/ Larisa Poretsky
                                                         Larisa Poretsky

Sworn to before me this
27th day of August 2020
/s/ Douglas A. Kopf________
Douglas A. Kopf, Notary Public, State of New York,
No: 02KO6336560 Commission Expires: 02/08/2024


                                                   2
HF 13463638v.1
          Case 1-20-43052-reg   Doc 17   Filed 08/27/20   Entered 08/27/20 15:19:16




                                    SERVICE LIST 1

 United States Trustee                     Allan Mendelsohn, Esq.,
 Office of the US Trustee,                 Allan B. Mendelsohn, LLP,
 Jeremy S. Sussman, Esq.                   38 New St., Huntington, NY 11743-3463
 Eastern District of New York,             amendelsohn@amendelsohnlaw.com
 Brooklyn Division
 201 Varick Street, Suite 1006
 New York, New York 10014
 Jeremy.S.Sussman@usdoj.gov;

 Eric Sadkin, Esq.,                        Atlantic Specialty Insurance Company
 Mavrides Moyal, Packman Sadkin            One State Street Plaza, 31fl
 276 Fifth Avenue, Suite 404               New York, NY 10004
 New York, NY 10001                        claims@onebeacon.com
 ESadkin@mmps.com;

 The Blaikie Group                         Jack L. Glasser, Esq.
 111 John St. 16th Fl.                     Jack L. Glasser, P.C.
 New York, NY 10038                        89-10 Sutphin Blvd
 info@blaikiegroup.com                     Jamaica, NY 11435
                                           jacklglasserpc@aol.com


 Mingli Chen, Esq.                         Robert D. Werth, Esq.
 ML and CHEN, P.C.                         666 Greenwich St. #507
 136-20 38th Ave, Ste 9J                   New York, NY 10014
 Flushing, NY 11354                        robertwerth@gmail.com
 mchen@mchenlaw.com


 Adam Stein, Esq.                          Mou Yang Lam
 Stein Adler Dadah Zelkowitz               jlam9779@gmail.com
 16633 Broadway, 46fl.
 New York, NY 10019
 astein@steinadlerlaw.com


 Kwan Cho Cheung                           Steven Cheung
 kccheung888@gmail.com                     scheung08@gmail.com



 Ming Y (Diane) Cheung                     Gui Zhen Chen
 dcheung2688@yahoo.com                     zhenlin93@gmail.com

 Siu Ling Wong                             Cheung Ching Chau
 jenchan429@gmail.com                      foolee88@comcast.net

HF 13463638v.1
          Case 1-20-43052-reg   Doc 17   Filed 08/27/20   Entered 08/27/20 15:19:16




 Kam Ming Lam                              Tung Suet Ruby Lam
 fionaryang83@gmail.com                    rubycu@gmail.com

 Kuk Tan (Tracy) Wong                      Jin Guo Lin
 kuktan2000@yahoo.com.hk                   tommylin08@hotmail.com

 Esther Hsu
 grandmother.esther.hsu@gmail.com




                                             2
HF 13463638v.1
          Case 1-20-43052-reg   Doc 17   Filed 08/27/20   Entered 08/27/20 15:19:16



                                    SERVICE LIST 2


   Maxim Credit Group, LLC                  Atlantic Specialty Insurance Company
   600 Madison Avenue, Suite 1700           One State Street Plaza, 31fl
   New York, New York 10022                 New York, NY 10004

   The Blaikie Group                        Manuel Roel
   111 John St. 16th Fl.                    253-02 Leeds Road
   New York, NY 10038                       Little Neck, NY 11362

   TCJ Construction
   438 67th Street
   Brooklyn NY 11220




                                             3
HF 13463638v.1
